COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, Agee and Senior Judge Coleman


JAMI M. KRING
                                           MEMORANDUM OPINION *
v.   Record No. 2701-00-3                      PER CURIAM
                                               MAY 8, 2001
NATHAN A. BEAN


            FROM THE CIRCUIT COURT OF WASHINGTON COUNTY
                   Charles H. Smith, Jr., Judge

           (Barry L. Proctor, on brief), for appellant.

           (Sage B. Johnson; Johnson & Johnson, P.C., on
           brief), for appellee.


     The sole issue in this case is whether the trial court abused

its discretion in awarding custody of the minor child to Nathan A.

Bean, the child's father.   Upon review of the record and briefs of

the parties, we conclude that the appeal of Jami M. Kring, the

child's mother, is without merit.   Accordingly, we summarily

affirm the decision of the trial court.   Rule 5A:27.

                             BACKGROUND

     Bean and Kring are the parents of Austin Bean, who was born

on April 3, 1996.   Bean and Kring were in high school when Austin

was born, and they resided with Kring's parents, Donald and

Cecilia Cottage, after Austin was born.   They never married.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     In August or September 1997, Bean and Kring had ended their

relationship, and Bean moved to another residence, leaving Austin

with Kring.    The parties entered into an agreement in March 1999

wherein Kring received primary physical custody of Austin, and

Bean had liberal visitation with Austin and was required to pay

monthly child support.   Bean timely paid his child support and

regularly exercised his visitation rights.

     In February 2000, Bean learned from Kring's parents that

Kring had gotten married, was residing at another residence, and

had left Austin in their care.    Kring did not tell Bean about the

changes in Austin's living arrangements.    Bean then filed a

petition in the juvenile and domestic relations district court

(J&DR court) seeking custody of Austin.    The J&DR court found that

Kring's circumstances had "ebbed and flowed considerably" over the

past year with respect to her living arrangements and employment,

whereas Bean's life had stablilized.     The J&DR court also found

that Kring had not kept Bean informed about Austin's living

arrangements and had not consulted Bean concerning these changes.

The J&DR court awarded Bean custody of Austin and ordered Kring to

pay child support.    Kring appealed the J&DR court decision to the

trial court.

     The trial court heard evidence on the custody matter on

July 18, 2000.   At that time, Bean had been employed for the same

manufacturing company for three years.    He was earning

approximately $10 per hour.   Bean testified that Austin had

                                 - 2 -
adjusted well to the change in custody.    He had taken Austin on a

vacation and had enrolled the child in swimming lessons.     Austin

has his own room and own bed at Bean's two-bedroom apartment.

Austin sleeps with his grandparents when he stays at the Cottages'

residence.

     Bean testified that Kring had not paid any of the child

support payments as ordered by the J&DR court.   Bean also

testified that Kring failed to inform him when she enrolled Austin

in pre-school, enrolled Austin in counseling sessions, or took

Austin to a summer camp.   Bean testified that Kring never informed

him of her work schedule so that he could have custody of Austin

on days when Kring was working.    At the time of the hearing, Bean

had been taking Austin to the Cottages' residence on the days he

worked.   He had made arrangements to take Austin to a day care

facility in the future.

     Kring testified that she left her parents' residence in

January 2000 to reside with a girlfriend, Wendy Campbell, who had

recently had a baby and was experiencing financial difficulties.

Kring had offered to "help" Campbell with the baby.   Campbell

testified that Kring and her then boyfriend, now husband, shared a

bedroom in her apartment for about two weeks.    Campbell stated

that Kring was at the apartment for approximately twenty-four

hours a day, four days per week.   Neither Kring nor her boyfriend

had jobs or contributed financially to the living expenses at

Campbell's apartment, except occasionally buying groceries.

                               - 3 -
Campbell never saw Austin at the apartment.   Kring stated she did

not take Austin with her to the apartment because it was not a

"stable" environment for him.    In January 2000 Kring married her

boyfriend.

     After Bean filed his petition for custody of Austin, Kring

and her husband moved into the Cottages' residence.   They both

obtained employment at a fast food restaurant.    Kring and her

husband reside in the Cottages' basement.   When Austin visits

Kring, he sleeps on the second floor of the house with his

grandparents.   Kring testified that she takes care of Austin at

the Cottages' residence on the days she does not work.    Kring

admitted she had never provided Bean with a copy of her work

schedule despite the J&DR court order to do so.

     The trial court awarded custody of Austin to Bean.    Kring

appeals that decision to this Court.

                                ANALYSIS

     When determining which parent should have custody the trial

court must decide what is in the best interests of a child and is

required to consider the factors listed in Code § 20-124.3.    The

trial court is not required to quantify or elaborate on what

weight or consideration it has given to each of the factors in

Code § 20-124.3 or to weigh each factor equally.    See Sargent v.

Sargent, 20 Va. App. 694, 702, 460 S.E.2d 596, 599 (1995).    The

trial court's findings, however, must have some foundation based

on the evidence in the record, and if the trial court's findings

                                 - 4 -
lack evidentiary support, its determination of child custody is an

abuse of discretion.   Cf. Trivett v. Trivett, 7 Va. App. 148,

153-54, 371 S.E.2d 560, 563 (1988).    The trial court is vested

with broad discretion to safeguard and promote the child's

interests, and its decision will not be reversed unless plainly

wrong or without evidence to support it.   See Farley v. Farley, 9
Va. App. 326, 327-28, 387 S.E.2d 794, 795 (1990).

     Kring argues the trial court did not consider the factors

listed in Code § 20-124.3 in making its decision.   However, the

court order entered on October 31, 2000 states that the trial

court considered the factors set forth in the statute as well as

the evidence presented at the hearing and the exhibits filed.

Furthermore, at the conclusion of the hearing, the trial court

emphasized that it based the custody decision on Austin's best

interests.   The trial court found that both Kring and Bean were

capable of being "mature young people" and "good" and "fit"

parents.   However, the trial court concluded that Kring's move to

Campbell's apartment had been "a ruse" in order for her "to be

with her now husband."   "The court is the judge of the credibility

of the witnesses, and its findings are of great weight on appeal."

Klein v. Klein, 11 Va. App. 155, 161, 396 S.E.2d 866, 869 (1990).

The court further found that, prior to leaving the Cottages'

residence, Kring should have made arrangements with Bean

concerning Austin's care, stating that Bean should have had a



                               - 5 -
"say-so" regarding where Austin would live once Kring left her

parents' residence.

     In addition, the trial court concluded that Kring's failure

to cooperate with Bean and her failure to pay the court-ordered

child support were factors to be considered.     On the other hand,

Bean had consistently paid child support and regularly exercised

his visitation rights with Austin.      The trial court was "very

impressed with [Bean]'s stability," "demeanor," "maturity," and

the arrangements he had made to care for Austin.     The trial court

stated, "I think he's got his head on straight now and his act

together."    However, the trial court found that Kring did not

exhibit these characteristics, and it found that her lack of

maturity had been an "impediment to her being the kind of mother

she should be."

     The record demonstrates that the trial court carefully

considered and weighed the evidence.      Its decision focused on

Austin's best interests.   We cannot say that the custody decision

of the trial court was plainly wrong or without evidence to

support it.    Accordingly, the trial court's decision is affirmed.

                                                            Affirmed.




                                - 6 -